 1
                                                          The Honorable Judge Benjamin H. Settle
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
     ALLISON N. RANDAL,                                Civil Action No. 3:18-cv-6002-BHS
 9
                   Plaintiff,                          DECLARATION OF SHAWN A.
10                                                     TOLIVER
            vs.
11
     XPO LOGISTICS, INC., a Delaware                   Judge:       Benjamin H. Settle
12   corporation conducting business in the State
     of Washington; MICHAEL D.                         Trial Date: October 20, 2020
13   MICHELENA, an individual employed by
     XPO LOGISTICS, INC.; J. DOE
14   CORPORATIONS AND/OR ENTITIES 1-5;
     and DOES 1-5, individuals,
15
                   Defendants.
16

17

18          I, Shawn A. Toliver, declare as follows:
19           1.    I am a partner with the firm Lewis Brisbois Bisgaard & Smith, attorneys of record
20   for Defendants XPO Logistics, Inc. (“XPO”) and Michael Michelena, and I make this Declaration
21   on personal knowledge. I am admitted to practice before this Court pro hac vice.
22          2.     Attached hereto as Exhibit “A” is a true and correct copy of Plaintiff’s Pretrial
23   Statement served on August 28, 2020.
24          3.     Attached hereto as Exhibit “B” is a true and correct copy of the parties’ [Proposed]
25   Pretrial Order filed September 28, 2020.
26          4.     Attached hereto as Exhibit “C” are true and correct copies of the relevant pages of
27   the deposition of Allison Randal taken June 27, 2019.

     4827-7356-9485.1                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
     Case No. 3:18-cv-6002-BHS                                   2185 North California Boulevard, Suite 300
     DECLARATION OF SHAWN A. TOLIVER                                  Walnut Creek, California 94596
                                                                              925.357.3456
 1          5.      Attached hereto as Exhibit “D” is a true and correct copy of Dr. Brage’s report

 2   dated October 1, 2019.

 3          6.      Attached hereto as Exhibit “E” is a true and correct copy of Dr. Brage’s report

 4   dated March 17, 2020.

 5          7.      Attached hereto as Exhibit “F” are true and correct copies of the relevant pages of

 6   the deposition of Dr. Schuster taken in the case of Mary Whittenberg v. Live Nation Worldwide,

 7   et al., Superior Court of Washington in and for King County, No.16-2-29490-1 KNT on October

 8   5, 2017.

 9          8.      On September 17, 2020, I attended the meet and confer telephone conference

10   required by LCR 16 with Plaintiff’s counsel Young-Ji Ham. During the teleconference, Ms. Ham

11   confirmed that she did not intend to introduce any exhibits at trial, except that she intended to use

12   some demonstrative exhibits, which she said she intended to provide to Defendants’ counsel a

13   few days before the commencement of trial.

14          9.      On September 23, 2020, I received Plaintiff’s counsel Young-Ji Ham’s revised

15   version of the Pretrial Order (“PTO”) in which she disclosed for the first time the demonstrative

16   exhibits Plaintiff intends to use at trial. Attached hereto as Exhibit “G” is a true and correct copy

17   of Plaintiff’s red-lined revised PTO which I received on September 23, 2020.

18          10.     On September 23, 2020, Ms. Ham also emailed me a link so that I could review

19   the demonstrative exhibits.

20          11.     On September 23, 2020, Ms. Ham, in Plaintiff’s revised PTO, also disclosed that

21   she intends to introduce three YouTube videos of Plaintiff giving seminars as exhibits at trial.

22          12.     These communications from Plaintiff’s counsel on September 23, 2020 were the

23   first time Defendants counsel has been provided with notice of exhibits which Plaintiff intends to

24   use for any purpose at trial.

25          13.       Plaintiff did not produce any documents attempting to establish her “work travel”

26   during discovery in this case.

27

     4827-7356-9485.1                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
     Case No. 3:18-cv-6002-BHS                                   2185 North California Boulevard, Suite 300
     DECLARATION OF SHAWN A. TOLIVER                                  Walnut Creek, California 94596
                                                                              925.357.3456
 1          14.     None of Plaintiff’s demonstrative exhibits, other than Demonstrative Exhibits 2

 2   (John Cary Life Plan) and 3 (William Brandt Economic Analysis), have ever been previously

 3   produced by Plaintiff to Defendants in this case.

 4          I DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE

 5   AND CORRECT TO THE BEST OF MY KNOWLEDGE AND BELIEF.

 6          EXECUTED this 29th day of September, 2020 at Walnut Creek, California.

 7                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP

 8

 9                                                 /s/ Shawn A. Toliver
10                                                 Shawn A. Toliver, WA Bar No. Pro Hac Vice
                                                   Shawn.Toliver@lewisbrisbois.com
11                                                 2185 North California Boulevard, Suite 300
                                                   Walnut Creek, California 94596
12                                                 Telephone: (925) 357-3456
                                                   Fax:       (925) 478-3260
13

14                                                 Attorneys for Defendants XPO Logistics, Inc. and
                                                   Michael Michelena
15

16

17

18

19

20

21

22

23

24

25

26

27

     4827-7356-9485.1                                         LEWIS BRISBOIS BISGAARD & SMITH LLP
     Case No. 3:18-cv-6002-BHS                                 2185 North California Boulevard, Suite 300
     DECLARATION OF SHAWN A. TOLIVER                                Walnut Creek, California 94596
                                                                            925.357.3456
 1                                   DECLARATION OF SERVICE

 2   The undersigned certifies under the penalty of perjury that on the date set forth below, I caused to

 3   be served a copy of the foregoing document on the following individuals in the manner indicated:

 4    Young-Ji Ham                                                               ( x )      Electronic service
      Jenna M. Labourr                                                                      via CM/ECF
 5    WASHINGTON INJURY LAWYERS, PLLC
      1001 Fourth Avenue, Suite 3200
 6    Seattle, WA 98154
      youngji@washinjurylaw.com
 7    jenna@washinjurylaw.com
 8    Counsel for Plaintiff

 9

10           EXECUTED this 29th day of September, 2020, at Seattle, Washington.

11
                                                    s/ Christopher A. Campbell
12                                                  Christopher A. Campbell, WSBA #50959
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     4827-7356-9485.1                                            LEWIS BRISBOIS BISGAARD & SMITH LLP
     Case No. 3:18-cv-6002-BHS                                    2185 North California Boulevard, Suite 300
     DECLARATION OF SHAWN A. TOLIVER                                   Walnut Creek, California 94596
                                                                               925.357.3456
